DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 15 has not been further treated on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “receiving unit”, “control and calculation unit”, and “output unit” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the basis" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 recites the limitation "the basis" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 recites the limitation "the basis" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 recites the limitation "the basis" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 3, 6, 8, 10, 16, and 19, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Depending claims do not remedy these deficiencies.

35 USC 101 – Claim Rejection
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12, 15, and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer program product comprising a computer program is a program per se, which does not fall into any categories of patent eligible subject matter. The claim goes on to recite that the program “can be loaded into a memory of a computer system”,  but this is not positively recited as being loaded onto a memory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is rejected under 35 U.S.C. 102(a)(2) as being anticpated by US 20200242744 (Schafer).

As per claim 11, Schafer teaches a system comprising; a receiving unit (Schafer: Fig. 1: 101-104; paras 22-24), * a control and calculation unit (Schafer: Fig. 1: 101-104: mainly 104:

    PNG
    media_image1.png
    193
    373
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    257
    376
    media_image2.png
    Greyscale
)
, and an output unit (Schafer: Fig. 1: 103, 108), wherein the control and calculation unit being configured to prompt the receiving unit to receive a plurality of MRI images, at least some of the MRI images showing an examination region during a first time span after administering a contrast agent (Schafer: para 22: “The computer-readable program code is executed by processor device 104 to process images or images acquired by, for example, an imaging device 102”; para 24: “workstation 103 may communicate with the imaging device 102 so that the images collected by the imaging device 102”;

    PNG
    media_image3.png
    259
    376
    media_image3.png
    Greyscale

: the processor device manages the data retrieval; Also see paras 28, 36, 38, 40, 41, 46: receive*;

    PNG
    media_image4.png
    219
    477
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    164
    391
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    160
    394
    media_image6.png
    Greyscale

: Thus, paras 28, 30, and 40 show that plural past images, that are input into the machine learning model, have an object filled with a contrast agent or medium.
Fig. 4: 
    PNG
    media_image7.png
    397
    286
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    325
    394
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    112
    395
    media_image9.png
    Greyscale

; para 29: “102 is an MR projection scanner”),
- the control and calculation unit being configured to predict one or more MRI images on the basis of the received MRI images, the one or more predicted MRI images showing the examination region during a second time span, the second time span following the first time span chronologically (Schafer: Fig. 4 (shown above): mainly 402-404; para 40 (shown above);

    PNG
    media_image10.png
    201
    394
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    90
    393
    media_image11.png
    Greyscale


    PNG
    media_image11.png
    90
    393
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    128
    393
    media_image12.png
    Greyscale

; Figs. 5 and 6:

    PNG
    media_image13.png
    879
    635
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    927
    726
    media_image14.png
    Greyscale
)
, and 
- the control and calculation unit being configured to prompt the output unit to display the one or more predicted MRI images, to output them or to store them in a data storage medium  (Schafer: para 25: “The workstation 103 may communicate directly with the computer system 101 to display processed images and/or output image processing results”: Fig. 1: 103: “Workstation”, 108: “Display Device”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 12, 13, 15, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of US20210027436 (Banerjee).

As per claim(s) 1, arguments made in rejecting claim(s) 11 are analogous. Schafer also teaches feeding the plurality of MRI images to a prediction model (Schafer: See arguments and citations offered in rejecting claim 11 above: Figs. 4-6: paras 41-44), the prediction model having been trained by means of [] learning to predict, on the basis of MRI images, at least some of which show an examination region during a first time span after administering a contrast agent, one or more MRI images showing the examination region during a second time span, the second time span following the first time span chronologically (Schafer: See arguments and citations offered in rejecting claim 11 above: paras 28, 30, and 40; also see:

    PNG
    media_image15.png
    342
    393
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    196
    394
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    216
    472
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    181
    394
    media_image18.png
    Greyscale

Fig. 2: 
    PNG
    media_image19.png
    389
    345
    media_image19.png
    Greyscale

Fig. 3: 
    PNG
    media_image20.png
    170
    500
    media_image20.png
    Greyscale

; also see para 41: “forecaster 106 may be trained by, for example, the process 200 or 300, as  previously described. The forecaster 106 may be activated after the first N prior actual images have been received. The forecaster 106 may have been trained to efficiently recognize and model spatiotemporal relationships in the input prior actual images”). Schafer does not teach supervised learning.

Banerjee teaches supervised learning (Banerjee: 

    PNG
    media_image21.png
    163
    396
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    292
    394
    media_image22.png
    Greyscale


    PNG
    media_image22.png
    292
    394
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    496
    798
    media_image23.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Banerjee into Schafer since both Schafer and Banerjee suggest a practical solution and field of endeavor of training a deep learning convolutional network to synthesize contrast-enhanced MRI images in general and Banerjee additionally provides teachings that can be incorporated into Schafer in that the training is supervised so that “The synthesized contrast image 240 is compared with a corresponding ground truth contrast image 250 acquired from a contrast scan. The difference (i.e., the loss) 245 is back projected to the deep neural network 220 to optimize (i.e., to train) the network parameters. After being trained (and validated), the deep neural network 220 can be exploited to map a quantitative acquisition to corresponding contrast image(s), using the optimized network parameters.” (Banerjee: para 34). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 9, Schafer in view of Banerjee teaches the limitations of the method of claim 1, wherein the prediction model is an artificial neural network (Schafer: See arguments and citations offered in rejecting claim 1 above).

As per claim(s) 12 and 21, arguments made in rejecting claim(s) 1 and 9 are analogous, respectively. Schafer in view of Banerjee also teaches a computer program product comprising a computer program which can be loaded into a memory of a computer system (Schafer: See arguments and citations offered in rejecting claim 1 above: Fig. 1: mainly 105-107, 111: paras 14, 22, 26: program*; paras 14, 21, 26: software).

As per claim(s) 13, arguments made in rejecting claim(s) 1 are analogous. Schafer in view of Banerjee also teaches administering the contrast agent, the contrast agent spreading in an examination region. (Schafer: See arguments and citations offered in rejecting claim 1 above; para 2: “images acquired after the contrast medium has been introduced into a structure or tissue of interest”; para 30: “filled with a contrast agent or medium for observing its propagation over time”; para 35: “progression of contrast in the images”; para 47: “contrast agent”). 

As per claim 15, Schafer in view of Banerjee teaches the limitations of a kit comprising a contrast agent as claimed in claim 13, and a computer program product as claimed in claim 12 (Schafer: See arguments and citations offered in rejecting claim 13 above; Also, improper multiple dependent claim – see objection above).

As per claim 16, Schafer in view of Banerjee teaches the limitations of the use of a contrast agent in the MRI method of claim 13, wherein the contrast agent is preferably (the following is not required) a substance or a substance mixture with gadoxetic acid or a gadoxetic acid salt as contrast-enhancing active substance, preferably (the following is not required) Gd-EOB-DTPA disodium (Schafer: See arguments and citations offered in rejecting claim 13 above).

Claim(s) 3, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Banerjee as applied to claims 1 and 12 above, and further in view of US 20170281278 (Higaki).
	
As per claim 3, Schafer in view of Banerjee teaches the limitations of the method of claim 1, wherein the examination region is [] of a mammal, preferably (the following is not required) a human (Schafer: See arguments and citations offered in rejecting claim 1 above; para 17: human; paras 3, 23: 30: patient; Figs. 5, 6; para 30: “The object of interest may be any biological object identified for investigation or examination, such as a portion of a patient's or subject's brain, heart, leg, arm, and so forth”). Schafer in view of Banerjee does not teach a liver or a portion of a liver.

Higaki teaches the examination region is a liver or a portion of a liver of a mammal, preferably (the following is not required) a human (Higaki: 
Para 48: 
    PNG
    media_image24.png
    111
    395
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    218
    392
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    162
    394
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    110
    394
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    183
    394
    media_image28.png
    Greyscale

Para 107: 
    PNG
    media_image29.png
    108
    397
    media_image29.png
    Greyscale

Para 108: 
    PNG
    media_image30.png
    89
    396
    media_image30.png
    Greyscale

Fig. 6: 
    PNG
    media_image31.png
    674
    520
    media_image31.png
    Greyscale

; wherein: para 25: “The prediction unit 16 receives, from the object information acquisition unit 11, object information on a subject to be inspected serving as the object”; para 26: “the object information acquisition unit 11 may acquire the object information from… an image inspection system,… object information acquisition unit 11 may acquire the object information from an imaging apparatus 3”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Higaki into Schafer since both Schafer and Higaki suggest a practical solution and field of endeavor of predicting future pixel values of MRI contrast enhanced images based on past MRI images of contrast medium progression in general and Higaki additionally provides teachings that can be incorporated into Schafer in that the images include an examination region of a liver so that “Thereafter, the prediction unit 16 makes predictions for a tissue group including the artery, which is located on the upstream side of the liver in the blood flow direction, and the vein, which is located on the downstream side of the liver in the blood flow direction” (Higaki: para 49). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 7, Schafer in view of Banerjee teaches the limitations of the method of claim 1. Schafer in view of Banerjee does not teach the second time span is within a hepatobiliary phase. Higaki teaches these limitations (Higaki: See arguments and citations offered in rejecting claim 3 above. The contrast medium arriving in the liver is a hepatobiliary phase). 

As per claim(s) 20, arguments made in rejecting claim(s) 7 are analogous. Schafer in view of Banerjee also teaches a computer program product comprising a computer program which can be loaded into a memory of a computer system (Schafer: See arguments and citations offered in rejecting claim 1 above: Fig. 1: mainly 105-107, 111: paras 14, 22, 26: program*; paras 14, 21, 26: software).

Claim(s) 6, 8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Banerjee as applied to claims 1 and 12 above, and further in view of Official Notice.

As per claim 6, Schafer in view of Banerjee teaches the method of claim 1. Schafer in view of Banerjee does not teach the first time span starts within a time span of from one minute to one second before the administration of the contrast agent or with the administration of the contrast agent, and lasts for a time span of from 2 minutes to 15 minutes, preferably (the following is not required) 2 minutes to 13 minutes, yet more preferably (the following is not required) 3 minutes to 10 minutes, from the administration of the contrast agent. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of suitable inputs for optimal prediction. The teachings of the prior art could have been incorporated into Schafer in view of Banerjee in that the first time span starts within a time span of from one minute to one second before the administration of the contrast agent or with the administration of the contrast agent, and lasts for a time span of from 2 minutes to 15 minutes.

As per claim 8, Schafer in view of Banerjee teaches the method of claim 1. Schafer in view of Banerjee does not teach the second time span starts at least 10 minutes after administration of the contrast agent, preferably (the following is not required) at least 20 minutes after administration of the contrast agent. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of time savings in simulating end phase(s) without having to wait for contrast medium progression. The teachings of the prior art could have been incorporated into Schafer in view of Banerjee in that the second time span starts at least 10 minutes after administration of the contrast agent.

As per claim 10, Schafer in view of Banerjee teaches the method of claim 1. Schafer in view of Banerjee does not teach the contrast agent is a hepatobiliary contrast agent, preferably (the following is not required) Gd-EOB-DTPA or Gd-BOPTA. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of liver tissue targeted contrast enhancement for optimal contrast enhancement of the liver. The teachings of the prior art could have been incorporated into Schafer in view of Banerjee in that the contrast agent is a hepatobiliary contrast agent.

As per claim(s) 19, arguments made in rejecting claim(s) 6 are analogous. Schafer in view of Banerjee also teaches a computer program product comprising a computer program which can be loaded into a memory of a computer system (Schafer: See arguments and citations offered in rejecting claim 1 above: Fig. 1: mainly 105-107, 111: paras 14, 22, 26: program*; paras 14, 21, 26: software).


Allowable Subject Matter
Claims 2, 4, and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662